

117 HR 359 IH: Modern GI Bill Act
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 359IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mr. Steube (for himself, Mrs. Rodgers of Washington, and Mrs. Hinson) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to allow individuals who are entitled to Post-9/11 educational assistance to use such assistance to repay Federal student loans.1.Short titleThis Act may be cited as the Modern GI Bill Act.2.Use of Post-9/11 educational assistance to repay Federal student loans(a)AuthoritySubchapter II of chapter 33 of title 38, United States Code, is amended by inserting after section 3320 the following new section:3320A.Use of educational assistance benefits for the repayment of Federal student loans(a)Use of benefitsNotwithstanding any other provision of this chapter, an individual who is entitled to educational assistance for tuition or fees under this subchapter may apply amounts of such educational assistance to repay some or all of the outstanding balance of principal and interest due on a Federal student loan to the individual.(b)Maximum annual amount; annual adjustment(1)Payment of educational assistance under this section to an individual during fiscal year 2020 may not exceed $15,900.(2)In each fiscal year after fiscal year 2020, the dollar amount in paragraph (1) shall be increased by the same percentage as the percentage by which benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) are increased effective December 1 of that year as a result of a determination under section 215(i) of such Act (42 U.S.C. 415(i)).(c)Monthly payments: maximum amount; maximum number(1)The Secretary shall make monthly payments under this section in such amounts as an individual who is entitled to educational assistance for tuition or fees under this subchapter may elect for the repayment of a Federal student loan to that individual. No such amount may exceed one-twelfth of the maximum annual amount calculated under subsection (b)(1).(2)The total number of months of payments for the repayment of a Federal student loan to an individual under this section may not exceed 36 months.(d)Benefit non-TransferableNotwithstanding section 3319 of this title, an individual who is entitled to educational assistance under this section may not transfer such assistance to another individual.(e)Eligible payeesThe Secretary shall make payments of educational assistance under this section directly to the lender of the Federal student loan of the individual who is entitled to educational assistance under this section.(f)Arrangements To make payments; regulationsThe Secretary shall enter into such arrangements, and shall prescribe such regulations, that the Secretary determines necessary to carry out this section.(g)Federal student loan definedIn this section, the term Federal student loan means any loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.)..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3320 the following new item:3320A. Use of educational assistance benefits for the repayment of Federal student loans..(c)Effective dateThe amendments made by this section shall apply to educational assistance paid for months beginning on or after the date of the enactment of this Act.